                                                                               U.S. Department of Justice
                [Type text]
                                                                               United States Attorney
                                                                               Southern District of New York

                                                                               The Silvio J. Mollo Building
                                                                               One Saint Andrew’s Plaza
                                                                               New York, New York 10007


                                                                               June 3, 2021

                BY ECF
                The Honorable Vernon S. Broderick
                United States District Judge
                Southern District of New York
                United States Courthouse
                40 Foley Square, Ctrm 518
                New York, NY 10007


                         Re:      United States v. Robert Pruden and Steven Sylvester, 21 Cr. 358 (VSB)

                Dear Judge Broderick:

                        The Government understands that the Court intends to schedule an arraignment in this
                matter on June 17, 2021, at 9:00 a.m., which will allow sufficient time to arrange a remote
                proceeding with the defendants, both of whom are detained. The Government respectfully requests
                that time be excluded under the Speedy Trial Act between June 3, 2021, through the next-
                scheduled conference because the “ends of justice served by the granting of such continuance
                outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C. §
                3161(h)(7)(A). The Government consulted with defense counsel, who does not object to the
                exclusion of time.

                                                                      Very truly yours,

                                                                      AUDREY STRAUSS
                                                                      United States Attorney



                                                                  by: _____________________________
                                                                      Elizabeth A. Espinosa
                                                                      Assistant United States Attorney
                                                                      (212) 637-2216
           6/8/2021
Arraignment is scheduled in this matter on June 17, 2021 at 9:00 a.m. for defendant Pruden and at 12 p.m. for defendant Sylvester. The parties shall
dial into 888-363-4749 and use access code 2682448 for the conference. Members of the press and public may dial into conference but must remain
muted. For the reasons stated in the government's request, the Court finds that the ends of justice served by granting a continuance outweigh the best
interests of the public and the defendant in a speedy trial. Accordingly, it is further ordered that the time between June 8, 2021 and June 17, 2021 is
hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.
